Exhibit 10.88

 

LOGO [g30449image001.jpg]

        CONSOL Energy Inc.
Consol Plaza
1800 Washington Road
Pittsburgh, PA 15241-1421      June 3, 2003                                    
   J. BRETT HARVEY
President and Chief Executive Officer

 

Peter B. Lilly

 

Dear Pete:

 

This letter agreement will serve to confirm our previous agreement and
understanding that, as consideration for lost compensation resulting from your
resignation from the board of directors of Penn Virginia Resources, LLC, and the
board of directors of Penn Virginia Corporation, each resignation having been
deemed necessary upon your acceptance of employment with CONSOL Energy Inc.,
(the Company) the sum of $400,000 will be paid to you in four (4) equal
installments, each installment to be made annually on the anniversary date of
your employment beginning October 28, 2003 and ending October 28, 2006.

 

This agreement shall inure to and be binding upon the Company and its successors
and assigns. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise to all or substantially all of
the business and/or assets of the Company) to assume expressly and agree to
perform this agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

If the foregoing meets with your approval, please so indicate by signing both
copies of this letter agreement and returning one to my attention.

 

Sincerely,

/s/ J. Brett Harvey

J. Brett Harvey

 

Accepted and agreed as of the

             day of May, 2003

/s/ Peter B. Lilly

Peter B. Lilly

 

cc: Jack Holt